Case 1:21-cv-01083-STA-jay Document 16 Filed 07/30/21 Page 1 of 1                        PageID 95




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE

  JUNE KEITH, individually and on behalf of           No. 1:21-cv-01083-STA-jay
  all others similarly situated,

                  Plaintiff,

  v.

  AMERICAN INSURANCE
  ORGANIZATION, LLC.,

                  Defendant.


                                  NOTICE OF SETTLEMENT
       Plaintiff June Keith notifies the Court that the parties have reached an agreement in

principle to resolve this matter. The parties anticipate filing a Notice of Dismissal of the action

with prejudice as to the Plaintiff’s individual claim within 30 days. Accordingly, Plaintiff

respectfully requests that all current deadlines be suspended pending the filing of the Notice of

Dismissal.

                                               /s/ Bradley G. Kirk
                                               Bradley G. Kirk (017100)
                                               3000 Walnut Grove Rd, Suite 200
                                               Memphis, TN 38111
                                               Phone: (901) 206-6163
                                               Email: bgkirklaw@gmail.com
                                               Counsel for Plaintiff
